Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,592,112 in view of Anderson et al. (US 2007/0142896, hereinafter “Anderson”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a tubular aortic component, tunnel graft, proximal stent, and distal stent (parts a-d of instant claim 1 – see claim 1 of the patent).  However, the patent does not claim a retention component distal to the wall aperture.  Anderson discloses a similar stent graft (Figs 9A-C) and teaches retention components (sutures 140, 142, 144) along the graft, including a distal portion thereof, to connect to release wires (132, 134) for the purpose of releasably holding the stent graft in a reduced diameter during delivery so that the stent graft remains maneuverable during partial release (para [0090-0094]).  Alternatively, the retention component may be interpreted as stent apex to which the sutures are secured.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the claimed invention of US 9,592,112 to further include a retention component to improve the maneuverability during delivery.  
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,592,112 in view of Bruszewski et al. (US 2011/0270380, hereinafter “Bruszewski”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a tubular aortic component, tunnel graft, proximal stent, and distal stent (parts a-f of instant claim 6 – see claim 19 of the patent).  However, the patent does not claim a partial stent.  Bruszewski discloses a similar stent graft having a wall defining an aperture (Figs 11-16) and teaches a base stent (1104) does not encircle or extent completely around the graft body (107) such that it connects to an extension (1132) supporting the aperture (para [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the claimed invention of US 9,592,112 to further include a partial stent located at the aperture between the proximal and distal abutting stents such that the partial stent does not cover the aperture and rather may connect to a supporting structure around the aperture, as taught by Bruszewski.  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,592,112 in view of Anderson et al. (US 2007/0142896, hereinafter “Anderson”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a tubular aortic component, tunnel graft, proximal stent, and distal stent (parts a-d of instant claim 7 – see claim 1 of the patent).  However, the patent does not claim a radiopaque marker.  Anderson discloses a similar stent graft (Fig 1) and teaches radiopaque markers (63) on each side of the wall aperture (54) (Figs 4-5; para [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the claimed invention of US 9,592,112 to further include radiopaque markers about the wall aperture of the tubular aortic component to aid the surgeon in properly positioning the graft at the branch vessel.  
Claims 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,592,112 in view of Anderson et al. (US 2007/0142896, hereinafter “Anderson”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a tubular aortic component, tunnel graft, proximal stent, and distal stent (parts a-d of instant claim 8 – see claim 1 of the patent).  However, the patent does not claim a delivery component.  Anderson discloses a similar stent graft (Fig 1) and teaches a delivery component comprising a control catheter (150) and nose cone (152) (Fig 9B).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the claimed invention of US 9,592,112 to further include a delivery component comprising a control catheter and nose cone, as taught by Anderson, for the purpose of delivering the stent graft in a minimally invasive manner.  
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,592,112 in view of Bruszewski et al. (US 2011/0270380, hereinafter “Bruszewski”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a tubular aortic component, tunnel graft, proximal stent, and distal stent (parts a-d of instant claim 19 – see claim 1 of the patent).  However, the patent does not claim a tubular branch component.  Bruszewski discloses a similar stent graft having a wall defining an aperture (Figs 11-16) and teaches a tubular branch component (branch stent 400) to support a branch vessel (Figs 31-33; para [0078]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the claimed invention of US 9,592,112 to further include a tubular branch component configured to engage the tunnel graft at the aperture to support the branch vessel, as taught by Bruszewski.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under on the ground of nonstatutory double patenting or if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose the aortic graft assembly including a tubular aortic component and tunnel graft assembly as claimed, particularly wherein the tubular aortic component has “a wall aperture having a proximal end and a distal end, the proximal end of the wall aperture including an arch that lies in a first plane extending perpendicular to a major longitudinal axis of the tubular aortic component when viewed orthogonally to the major longitudinal axis” and wherein the tunnel graft extends from the wall aperture toward the proximal end of the tubular aortic component.  See also application history of parent applications 13/788,724 and 15/417,467.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771